DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising:
a channel member including a first connection portion, a second connection portion and a channel portion disposed between the first connection portion and the second connection portion;
a first inner spacer feature disposed over and in contact with the first connection portion;
a second inner spacer feature disposed under and in contact with the first connection portion; and
a gate structure wrapping around the channel portion of the channel member,
wherein the channel member further comprises a first ridge on a top surface of the channel member and disposed at an interface between the channel portion and the first connection portion,
wherein the first ridge partially extends between the first inner spacer feature and the gate structure.

The references of record do not disclose, or suggest, a channel member having a ridge as described by Applicant. US Patent No. 10,290,546 (“Chiang”), US Patent No. 10,109,721 (“Lin”) and US PG Pub 2020/0286992 (“Song”) are examples of relevant references in the art of stacked nanowires having channel members with varying widths. However, none of these references disclose a channel Claims 2-8 depend on Claim 1 and are allowable for at least the reasons above.

Claim 9 recites a semiconductor device, comprising:
a channel member including a first connection portion, a second connection portion and a channel portion disposed between the first connection portion and the second connection portion along a first direction;
a first source/drain feature in contact with the first connection portion;
a second source/drain feature in contact with the second connection portion;
a first inner spacer feature disposed over the first connection portion along a second direction perpendicular to the first direction;
a second inner spacer feature disposed below the first connection portion along the second direction; and
a gate structure wrapping around the channel portion of the channel member,
wherein the first inner spacer feature comprises an outer layer and an inner layer,
wherein the inner layer is spaced part from the channel member by the outer layer,
wherein the inner layer is in contact with the gate structure,
wherein a thickness of the outer layer is smaller than a thickness of the inner layer.

Previous rejections were in view of US PG Pub 2019/0198645 (“Cheng”) and US PG Pub 2020/0357911 (“Frougier”). The references disclose various embodiments for stacked channel devices having multiple spacers between the gate and source/drain regions. However, the references do not disclose, or suggest, a spacer structure where the outer layer of the spacer is thinner than an inner layer, Claims 10-16 depend on Claim 9 and are allowable for at least the reasons above. 

Claim 17 recites a method, comprising:
receiving a workpiece including:
a substrate, and 
a stack over the substrate, the stack comprising a plurality of channel layers interleaved a plurality of sacrificial layers;
patterning the stack and the substrate to form a fin-shaped structure;
forming a dummy gate stack over a channel region of the fin-shaped structure while source/drain regions of the fin-shaped structure are exposed;
recessing the source/drain regions to form source/drain trenches and to expose sidewalls of the plurality of channel layers and the plurality of sacrificial layers;
selectively and partially etching the plurality of sacrificial layers to form inner spacer recesses;
depositing a first inner spacer material layer in the inner spacer recesses;
depositing a second inner spacer material layer over the first inner spacer material layer;
etching back the first inner spacer material layer and the second inner spacer material layer to form inner spacer features in the inner spacer recesses, wherein each of the inner spacer features includes an outer layer formed from the first inner spacer material layer and an inner layer formed from the second inner spacer material layer;
removing the dummy gate stack to expose sidewalls of the sidewalls of the plurality of channel layers and the plurality of sacrificial layers in the channel region;

forming a gate structure to wrap around each of the channel layers,
wherein the selectively etching comprises etching the outer layer and the gate structure is in contact with the inner layer.

Previously cited Frougier is an example of a relevant reference in the art. Frougier removes the dummy gate stacking Fig. 13A and then uses the cavity to modify the spacer region before depositing the final gate assembly. However, Frougier does not modify the spacer region in a manner as claimed by Applicant. A search of other, relevant references does not show Applicant’s method to be anticipated or obvious. Claims 18-20 depend on Claim 17 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818